Citation Nr: 0910738	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected herniated nucleous pulposus at L5-S1; 
discogenic disc disease at L5-S1 and facet of L4-5, L5-S1; 
with S1 radiculopathy; and lumbar myositis.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for gastritis, hiatal hernia, and gastroesophageal reflux 
disease (GERD), secondary to service-connected back 
disability.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for fatigue, claimed as an undiagnosed illness.

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right knee disorder, to include as secondary to 
service-connected back disability, and if so, whether service 
connection is warranted.

5.  Entitlement to service connection for a left knee 
disorder, as secondary to service-connected back disability.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 
to April 1991 with additional prior active service in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With respect to the Veteran's application to reopen his claim 
of entitlement to service connection for a right knee 
disorder, the Board notes that service connection for such 
disorder was denied in a rating decision issued in February 
1993.  As will be discussed herein, the Veteran did not 
timely appeal such decision and, therefore, it is final.  In 
April 2007, the Veteran entered a claim of entitlement to 
service connection for a bilateral knee disorder, as 
secondary to his service-connected back disability.  The 
August 2007 rating decision on appeal denied service 
connection for a bilateral knee disorder on the merits 
without finding that new and material evidence had been 
received with respect to the Veteran's claimed right knee 
disorder.  The Board is required to consider the issue of 
finality prior to any consideration on the merits, see 
38 U.S.C.A. §§ 7104(b), 5108 (West 2002 & Supp. 2008); see 
also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issues regarding the Veteran's claimed knee disorders have 
been recharacterized as shown on the first page of this 
decision.  With respect to the issue involving a claimed 
right knee disorder, insofar as the Board's determination as 
to finality is favorable to the Veteran, he is not prejudiced 
by the Board's actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The merits of the issues of entitlement to service connection 
for a right knee disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Herniated nucleous pulposus at L5-S1; discogenic disc 
disease at L5-S1 and facet of L4-5, L5-S1; with S1 
radiculopathy; and lumbar myositis is manifested by forward 
flexion of the thoracolumbar spine limited to 22 degrees with 
pain, lack of endurance, and fatigue; flat lumbar lordosis; 
spasms; tenderness on palpation at L1-S1; guarding severe 
enough to result in an abnormal gait; and left lumbar 
radiculopathy; without objective evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine; any neurological manifestations other than left lumbar 
radiculopathy; and incapacitating episodes.  

2.  The Veteran has left lumbar radiculopathy, manifested by 
subjective complaints of radiating pain, pressure, and 
numbness with decreased sensation and reduced muscle 
strength, approximating no more than mild incomplete 
paralysis of the sciatic nerve, secondary to service-
connected herniated nucleous pulposus at L5-S1; discogenic 
disc disease at L5-S1 and facet of L4-5, L5-S1; with S1 
radiculopathy; and lumbar myositis.

3.  In a final decision issued in March 2005, the RO denied 
entitlement to service connection for gastritis, hiatal 
hernia, and GERD.

4.  Evidence added to the record since the final March 2005 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for gastritis, hiatal hernia, and 
GERD.

5.  In a final decision issued in March 2004, the RO denied 
entitlement to service connection for fatigue.

6.  Evidence added to the record since the final March 2004 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for fatigue, claimed as an undiagnosed 
illness.

7.  In a final decision issued in February 1993, the RO 
denied entitlement to service connection for a right knee 
disorder.

8.  Evidence added to the record since the final February 
1993 RO denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a right knee disorder.

9.  There is no competent evidence that the Veteran's left 
knee disorder was caused or aggravated by his service-
connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
herniated nucleous pulposus at L5-S1; discogenic disc disease 
at L5-S1 and facet of L4-5, L5-S1; with S1 radiculopathy; and 
lumbar myositis have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5243, General Rating Formula for Diseases and Injuries of the 
Spine; Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2008).

2.  The criteria for a separate 10 percent rating for left 
lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008). 

3.  The March 2005 RO decision that denied entitlement to 
service connection for gastritis, hiatal hernia, and GERD is 
final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2002 & Supp. 
2008)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2008)].

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for gastritis, 
hiatal hernia, and GERD.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

5.  The March 2004 RO decision that denied entitlement to 
service connection for fatigue is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2002 & Supp. 2008)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2008)].

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for fatigue.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

7.  The February 1993 RO decision that denied entitlement to 
service connection for gastritis, hiatal hernia, and GERD is 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002 & Supp. 
2008)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2008)].

8.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

9.  A left knee disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for a right knee disorder 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  Consideration of the merits of the Veteran's 
claim is deferred, however, pending additional development 
consistent with the VCAA.

Relevant to all claims decided herein, an April 2007 letter, 
sent prior to the initial unfavorable AOJ decision issued in 
August 2007, advised the Veteran of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, such 
letter informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

Pertinent to the Veteran's claim of entitlement to service 
connection for a left knee disorder as secondary to his 
service-connected back disability, the April 2007 letter 
advised the Veteran of the evidence and information necessary 
to substantiate his claim on a secondary basis.  The Board 
notes that the Veteran has not been advised as to the 
evidence and information necessary to substantiate his claim 
on a direct or presumptive basis; however, as will be 
discussed below, the Veteran has not alleged that service 
connection is warranted on any basis other than as secondary 
to his service-connected back disability.  Moreover, this 
decision will only address the Veteran's claim on a secondary 
basis.  Therefore, there is no prejudice to Veteran in 
proceeding with a decision.  

Regarding the Veteran's applications to reopen his claims of 
entitlement to service connection for gastritis, hiatal 
hernia, and GERD, and fatigue, the April 2007 letter advised 
the Veteran that such claims were previously denied in March 
2005 and March 2004, respectively.  He was informed that his 
claim for service connection for gastritis, hiatal hernia, 
and GERD was previously denied because there was no evidence 
that such is related to the medication he takes for his 
service-connected back disability, nor was there evidence of 
any such disorder during his military service.  The Veteran 
was also advised that his claim for service connection for 
fatigue was previously denied because the evidence of record 
did not show that a qualifying chronic disability resulting 
from an undiagnosed illness or from a combination of 
undiagnosed illnesses existed.  The Veteran was advised of 
the need to submit new and material evidence in order to 
reopen his claims and was provided with the definition of new 
and material evidence.  The April 2007 letter also informed 
the Veteran of the information and evidence necessary to 
substantiate his underlying claim for service connection for 
gastritis, hiatal hernia, and GERD on a secondary basis.  
Therefore, with respect to the Veteran's application to 
reopen his claim of entitlement to service connection for 
gastritis, hiatal hernia, and GERD as secondary to his 
service-connected back disability, the Board finds that the 
April 2007 letter satisfied VA's duty to notify under Kent, 
supra.  However, the Veteran was not provided with general 
VCAA notice for his underlying service connection claim for 
fatigue.  The prejudice flowing from the lack of proper 
notice in this regard will be further discussed below.

Relevant to the Veteran's increased rating claim, the April 
2007 letter advised the Veteran that the evidence needed to 
show that his disability had increased in severity or 
worsened.  Such letter also notified him of the type of 
evidence, medical and lay, that may be used in order to 
assign a higher rating.  Additionally, the notice informed 
the Veteran that VA assigns a rating from 0 to 100 percent 
based on the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  He was further 
notified that examples of evidence used to assign a 
disability rating include information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security Administration 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The Board observes that the 
April 2007 letter did not provide the Veteran with the 
criteria under which his back disability is rated or advise 
him of what specific symptoms are necessary to be granted a 
higher rating, nor was he advised to submit evidence 
demonstrating the impact his back disability has on his daily 
life.  This being the case, the VCAA notice provided in this 
case was defective.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 2 Vet. App. at 39.

With regard to the fact that the April 2007 letter did not 
provide the Veteran with general VCAA notice for his 
underlying service connection claim for fatigue and did not 
inform him of the criteria under which his back disability is 
rated, the Board finds that, based on various notices 
provided to the Veteran during the course of his appeal, a 
reasonable person could have been expected to understand what 
he needed to support both claims.  Specifically, in the 
December 2007 statement of the case, the Veteran was provided 
with the principles that govern service connection claims 
under 38 C.F.R. §§ 3.303, 3.304.  Additionally, he was 
advised that, in order for service connection to be granted 
for his fatigue, the evidence must show that his fatigue was 
caused by service, within the applicable presumptive period, 
or as the result of an undiagnosed illness.  Pertinent to his 
increased rating claim, the December 2007 statement of the 
case provided the Veteran with the General Rating Formula for 
Disease and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, under which his back disability is rated.  

While the April 2007 letter did not advise the Veteran to 
submit evidence demonstrating the impact his back disability 
has on his daily life, the Board finds that that the Veteran 
has demonstrated actual knowledge of the need to submit such 
evidence.  As shown by his statements during the course of 
the appeal, the Veteran has demonstrated an awareness of what 
was necessary to substantiate the claim.  Specifically, in 
his December 2007 substantive appeal, he reported that his 
back disability caused him to walk improperly.  Additionally, 
as reflected by a July 2007 VA treatment record, he 
complained that he felt frustrated due to his limitation of 
movements that has developed as a consequence of his chronic 
back condition and was fearful that he would need surgery.  
Also, at his July 2006 VA examination, the Veteran reported 
that he was unable to do sports activities and can only drive 
a short distance.

Therefore, the Board finds that VA's error in failing to 
adequately notify the Veteran under the VCAA did not affect 
the essential fairness of the adjudication and, therefore, 
the presumption of prejudice flowing from the inadequate 
notice has been rebutted.  See Sanders, supra. 

Accordingly, the Board finds that any VCAA notice error 
committed by the VA in this case was harmless.  All that the 
VCAA requires is that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
based on the foregoing, the Board finds that VA has satisfied 
its duty to notify the Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.

The duty to assist also includes obtaining a medical 
examination or opinion when necessary to decide the claim.  
Pertinent to the Veteran's claim of entitlement to secondary 
service connection for a left knee disorder, he was provided 
with a VA examination in May 2007.  Relevant to his 
applications to reopen his claims of entitlement to service 
connection for gastritis, hiatal hernia, and GERD, and, 
fatigue, the Board notes that the VCAA and its implementing 
regulations include clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who attempts to 
reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
Veteran's claims are not reopened herein, there is no 
obligation on the part of VA to provide a medical examination 
or opinion in connection with his appeal.  

Regarding the Veteran's increased rating claim, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran. 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).  The RO provided the Veteran an 
appropriate VA examination in July 2006, approximately nine 
months prior to the submission of his current claim in April 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorder since he was last examined.  38 
C.F.R. § 3.327(a).  In this regard, the Board notes that VA 
treatment records dated in 2007 reflect complaints of back 
pain and neurological deficits regarding the Veteran's lower 
extremities, bowel, and bladder; however, such complaints are 
duplicative of those of record prior to the July 2006 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  As will be discussed in more detail below, 
the July 2006 VA examination report addressed the rating 
criteria, and is adequate upon which to base a decision.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the 
appeal, the assignment of staged ratings is appropriate.

The Veteran's back disability is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5243.  The Veteran contends that he is entitled to 
an increased rating because such disability is getting worse 
and he cannot walk properly.  As such, the Veteran argues 
that a rating in excess of 40 percent is warranted for his 
back disability. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran is currently in receipt of a 40 percent 
disability rating under Diagnostic Code 5010-5243.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that traumatic arthritis under 
Diagnostic Code 5010 is the service-connected disorder and 
that intervertebral disc syndrome under Diagnostic Code 5243 
is a residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The relevant criteria provide that intervertebral disc 
syndrome can be evaluated (preoperatively or postoperatively) 
either under the General Rating Formula for Disease and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Additionally, degenerative arthritis of the spine is rated 
under the General Rating Formula for Disease and Injuries of 
the Spine.

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that the Veteran's back disability is 
manifested by forward flexion of the thoracolumbar spine 
limited to 22 degrees with pain, lack of endurance, and 
fatigue; flat lumbar lordosis; spasms; tenderness on 
palpation at L1-S1; guarding severe enough to result in an 
abnormal gait; and left lumbar radiculopathy; without 
objective evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine; any neurological 
manifestations other than left lumbar radiculopathy; and 
incapacitating episodes. 

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to a rating in excess of 40 percent 
for his back disability; however, he is entitled to a 
separate 10 percent rating for his left lumbar radiculopathy.  

Specifically, on range of motion testing at the Veteran's 
July 2006 VA examination, he demonstrated flexion to 22 
degrees, extension to zero degrees, left and right lateral 
bending and rotation to 10 degrees.  The examiner noted that 
pain, lack of endurance, and fatigue limited the Veteran 
beyond any range of motion in excess of those listed above.  
There was no weakness.  It was also observed that the Veteran 
had spasms, tenderness on palpation at L1-S1, and guarding 
severe enough to result in an abnormal gait.  The examiner 
observed that the Veteran had flat lumbar lordosis, but did 
not indicate any other postural abnormality, to include 
ankylosis.  As such, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine.  Therefore, under the General Rating Formula, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 40 percent for his back disability.

However, the Board notes that, under Note (1) of the General 
Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  In this regard, the Board finds that the 
Veteran is entitled to a separate 10 percent rating for his 
left lumbar radiculopathy.  Specifically, VA treatment 
records reflect that an April 2006 MRI of the lumbar spine 
revealed disc protrusion posterolateral to the left at L5-S1 
indenting the thecal sac and the exiting nerve root.  In May 
2006, the Veteran complained of pain radiating to the left 
lower extremity.  Additionally, at the Veteran's July 2006 VA 
examination, he reported pain, pressure, and numbness of the 
left lower extremity.  It was also noted that the Veteran had 
fallen on several occasions during the prior year due to his 
left leg giving way.  Upon objective sensory examination, he 
had decreased sensation to pinprick and light touch on the 
sole of the left foot.  Manual muscle strength test was 4/5 
on the left lower extremity and pain with resistance to leg 
extension and flexion, dorsiflexion, and plantar flexion.  
Straight leg raising was positive on the left side.  

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record reflects that the Veteran's left 
lumbar radiculopathy is manifested by subjective complaints 
of radiating pain, pressure, and numbness with decreased 
sensation and reduced muscle strength.  As the Veteran's 
complaints are wholly sensory, the Board finds that his left 
lumbar radiculopathy warrants a separate 10 percent 
evaluation under Diagnostic Code 8520 for mild incomplete 
paralysis of the sciatic nerve, in accordance with Note (1) 
of the General Rating Formula.  

The Board notes that the Veteran has complained of pain 
radiating into his right lower extremity as well as 
difficulty with defecating and voiding; however, there is no 
objective evidence the such complaints are associated with 
the Veteran's service-connected back disability.  

Specifically, while VA treatment records reflect that the 
Veteran's complaints of low back pain radiating into his 
right lower extremity, there is no objective evidence of 
right lumbar radiculopathy.  Specifically, the April 2006 MRI 
report only revealed findings pertinent to the left side.  
Additionally, at the Veteran's July 2006 VA examination, upon 
objective sensory examination, no findings pertinent to the 
Veteran's right side were noted.  Additionally, manual muscle 
strength test revealed 5/5 on the right side and, while the 
Veteran had pain with resistance on the left side, it was 
noted that such was not present on the right side.  Straight 
leg raising was only noted to be positive on the left side.

Additionally, VA treatment records show that the Veteran has 
complained of difficulty with defecating and voiding.  At his 
July 2006 VA examination, he reported that he had slow bowel 
movements, but denied urinary incontinence.  Upon 
neurological examination, no relevant findings were noted.  
The rectal examination was deferred; however, a May 2006 VA 
treatment record shows that a rectal examination was 
conducted.  Such revealed external hemorrhoidal tabs, normal 
anal sphincter tone, and prostate of normal size, soft, 
nontender, and no nodules were palpable.  Also, the Veteran's 
digital rectal examination was normal.  Additionally, VA 
treatment records dated March 2006 through April 2007 reveal 
that, upon a review of the Veteran's genitourinary system, he 
denied dysuria, frequency, hesitancy, hematuria, and 
discharge.

Therefore, the Board finds that there is no objective 
evidence the Veteran's complaints of pain radiating into his 
right lower extremity as well as difficulty with defecating 
and voiding, are associated with the Veteran's service-
connected back disability.  As such, the Veteran is not 
entitled to separate ratings for such claimed neurological 
symptoms.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, at his July 2006 VA examination, the 
examiner noted no periods of incapacitation.  As such, when 
considering the Veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to a rating in 
excess of 40 percent.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
back disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at the Veteran's May 
2007 VA examination, he reported that he retired in 2007 
after working as a draftman and criminal investigator of 
taxes for the Puerto Rican government for 30 years.  The 
Veteran stated that he retired due to age and duration of 
work.  He also indicated that he could not work due to his 
bilateral knee and back disorders.

However, the Board finds no evidence that the Veteran's 
service-connected back disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected back disability do not result in 
a marked functional impairment in any way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 40 percent for his back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  New and Material Claims

In April 2007, the Veteran filed an application to reopen his 
claims of entitlement to service connection for gastritis, 
hiatal hernia, and GERD; fatigue; and a right knee disorder.  
He contends that he has submitted new and material in order 
to warrant reopening the claims and granting service 
connection for each disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claims of 
entitlement to service connection for gastritis, hiatal 
hernia, and GERD; fatigue; and a right knee disorder in April 
2007, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2008), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Gastritis, Hiatal hernia, and GERD

In a March 2005 rating decision, the RO denied service 
connection for gastritis, hiatal hernia, and GERD as 
secondary to the medication taken for the Veteran's service-
connected back disability.  In reaching such decision, the RO 
considered the Veteran's service treatment records, VA 
treatment records, a February 2005 VA examination report, and 
the Veteran's statements.  

The rating decision also reflects that consideration was 
given to private and VA treatment records submitted by the 
Veteran in September 2004.  The Board notes that these 
records were misfiled and pertain to a different Veteran.  
While they were mistakenly associated with the Veteran's 
claims file and considered in the March 2005 rating decision, 
the Board finds no prejudice to the Veteran in this regard.  
Specifically, these records are completely silent as to the 
Veteran's claimed gastrointestinal disorders (rather, such 
pertain to respiratory difficulties) and the basis of the 
denial was that there was no evidence that the Veteran's 
gastrointestinal disorders are the result of his medication 
for his service-connected back disability, which was 
addressed by the February 2005 VA examiner.  See Bernard, 
supra.  

In the March 2005 rating decision, the RO determined that the 
evidence failed to show that the Veteran's gastritis, hiatal 
hernia, and GERD was related to the medication that he took 
for his service-connected back disability or that such 
gastrointestinal disorders were present during his military 
service.  Specifically, the RO noted the February 2005 VA 
examination findings and the examiner's opinion that the 
Veteran's gastric complaints were not likely a result of 
medications the Veteran took for his back disability.  
Rather, the examiner concluded that his complaints were most 
likely related to a large hiatal hernia and GERD, which were 
completely unrelated to the non-steroidal anti-inflammatory 
drugs (NSAID) medications taken for his service-connected 
back disability. 

The RO determined that service connection was not warranted 
as the evidence of record failed to show that the Veteran's 
gastrointestinal disorders were related to his medications 
for his service-connected back disability and there was no 
evidence of such disorders during military service.   

In March 2005, the Veteran was notified of the decision and 
his appellate rights and he submitted a notice of 
disagreement that same month.  The RO issued a statement of 
the case in April 2005; however, the Veteran did not submit a 
timely substantive appeal.  Therefore, the March 2005 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 
2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2008)].

Thereafter, in May 2006, the Veteran submitted an application 
to reopen his claim of entitlement to service connection for 
gastritis, hiatal hernia, and GERD.  In an August 2006 rating 
decision, the RO denied such application to reopen.  
Specifically, the RO determined that the evidence received 
since the March 2005 rating decision, namely VA treatment 
records, was not new and material.  Such showed treatment for 
GERD since 2005, but failed to relate such disorder to the 
Veteran's medications for his service-connected back 
disability or show that such was incurred or aggravated in 
service.  Therefore, the RO denied the Veteran's application 
to reopen his claim of entitlement to service connection for 
gastritis, hiatal hernia, and GERD.  

In August 2006, the Veteran was notified of the decision and 
his appellate rights.  He did not submit a notice of 
disagreement as to the denial.  The Board notes that the 
Veteran's application to reopen such claim was received in 
April 2007, which is within one year from the notification of 
the August 2006 denial; however, he did not express 
disagreement with the decision.  Rather, he requested that he 
be granted service connection for reflux.  VA regulations 
provide that a notice of disagreement must express 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  See 38 
C.F.R. § 20.201.  

As indicated previously, since the Veteran submitted his 
application to reopen his claim of entitlement to service 
connection for gastritis, hiatal hernia, and GERD in April 
2007, the definition of new and material evidence effective 
August 29, 2001, applies in the instant case.  

Since the March 2005 rating decision, additional VA treatment 
records have been received.  Such records reflect treatment 
for GERD.  The remainder of the records are negative for 
complaints, treatment, or diagnoses referable to the 
Veteran's gastrointestinal disorders.  As the Veteran's 
diagnosis of GERD is duplicative of the evidence of record at 
the time of the March 2005 rating decision, such are 
considered cumulative and redundant and do not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for gastritis, hiatal 
hernia, and GERD. 

As indicated previously, the Veteran's service connection 
claim was denied by the RO in March 2005 because there was no 
evidence that his gastrointestinal disorders were caused by 
service or were the result of the medications he took for his 
service-connected back disability.  The Board notes that the 
Veteran has argued that his gastritis, hiatal hernia, and 
GERD are related to the medications that he has been 
prescribed for his back disability.  While the Veteran is 
competent to testify as to observable symptomatology of an 
injury or illness, such as his gastrointestinal symptoms, as 
well as an observable event, such as taking medication for 
his back disability, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  See 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
of medical causation cannot suffice as new and material 
evidence to reopen a claim).  As such, the evidence received 
since the August 2006 RO decision is still void of evidence 
demonstrating that the Veteran's gastritis, hiatal hernia, 
and GERD were caused by service or were the result of the 
medications he took for his service-connected back 
disability.  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the March 
2005 RO decision and does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for his gastrointestinal disorders.  As 
such, the Board finds that the evidence received subsequent 
to the March 2005 RO decision is not new and material, and 
the requirements to reopen the claim of entitlement to 
service connection for gastritis, hiatal hernia, and GERD, 
have not been met.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's new and material claim.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.

Fatigue

In a March 2004 rating decision, the RO denied service 
connection for fatigue.  In reaching such decision, the RO 
considered the Veteran's service treatment records, VA 
treatment records, January 2004 VA examination reports, and 
the Veteran's statements.  

Upon a review of the record, the RO noted that the Veteran's 
service treatment records were negative as to a history of 
complaints, treatment, or diagnosis of fatigue.  A January 
2004 VA examination report revealed that the Veteran admitted 
to having had episodes of flu-like symptoms that were 
temporary and sporadic with no subsequent complaints of 
generalized muscle aches or weakness.  It also reflected that 
the Veteran's current complaints of fatigue, which were 
neither debilitating nor prolonged, after working out were 
due to his service-connected low back disability.  

The RO determined that service connection was not warranted 
as the evidence of record failed to show that a qualifying 
chronic disability resulting from an undiagnosed illness or 
from a combination of undiagnosed illnesses existed.

In March 2004, the Veteran was notified of the decision and 
his appellate rights and he submitted a notice of 
disagreement in June 2004.  The RO issued a statement of the 
case in March 2005; however, the Veteran did not submit a 
timely substantive appeal.  Therefore, the March 2004 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 
2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003) [(2008)].

As indicated previously, since the Veteran submitted his 
application to reopen his claim of entitlement to service 
connection for fatigue in April 2007, the definition of new 
and material evidence effective August 29, 2001, applies in 
the instant case.  

Since the March 2004 rating decision, additional VA treatment 
records dated from October 2004 through July 2007 have been 
received.  Such records reflect a diagnosis of sleep apnea 
and, in connection with a sleep study conducted in September 
2005, the Veteran reported fatigue.  The remainder of the 
records are negative for complaints, treatment, or diagnoses 
referable to fatigue.  As the Veteran's complaints of fatigue 
are duplicative of the evidence of record at the time of the 
March 2004 rating decision, such are considered cumulative 
and redundant and do not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for fatigue. 

As indicated previously, the Veteran's service connection 
claim was denied by the RO in March 2004 because there was no 
evidence that his fatigue was caused by service or was the 
result of an undiagnosed illness.  The Board notes that the 
Veteran has argued that his fatigue is related to his 
military service, to include as a result of an undiagnosed 
illness.  While the Veteran is competent to testify as to 
observable symptomatology of an injury or illness, such as 
fatigue, he is not competent or qualified, as a layperson, to 
render an opinion concerning medical causation.  Barr, supra; 
Layno, supra; Espiritu, supra.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones, 
supra; Espiritu, supra; Moray, supra.  As such, the evidence 
received since the March decision is still void of evidence 
demonstrating that the Veteran's fatigue was caused by 
service or was the result of an undiagnosed illness.

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the March 
2004 RO decision and does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for fatigue.  As such, the Board finds 
that the evidence received subsequent to the March 2004 RO 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
fatigue, claimed as an undiagnosed illness, have not been 
met.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's new and material claim.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.

Right Knee Disorder

In a February 1993 rating decision, the RO denied service 
connection for a right knee disorder.  In reaching such 
decision, the RO considered, as relevant, the Veteran's 
service treatment records, VA treatment records, and the 
Veteran's statements.  Upon a review of the record, the RO 
noted that the Veteran's service treatment records from his 
time in the Army National Guard showed diagnoses of right 
knee strain in September 1982 and abrasion of the right knee 
in June 1976.  As such, the RO determined that service 
connection was not warranted for a right knee disorder as it 
preexisted the Veteran's military service.  

In February 1993, the Veteran was notified of the decision 
and his appellate rights; however, he did not appeal the 
denial of service connection.  Therefore, the February 1993 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 
2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992) [(2008)].

As indicated previously, since the Veteran submitted his 
application to reopen his claim of entitlement to service 
connection for a right knee disorder in April 2007, the 
definition of new and material evidence effective August 29, 
2001, applies in the instant case.  

Since the February 1993 rating decision, additional VA 
treatment records dated from October 2000 through July 2007 
and a May 2007 VA examination report have been received.  VA 
records reflect that in April 2007, the Veteran complained of 
pain and crepitus in the right knee.  Additionally, the May 
2007 VA examination report shows the Veteran's statement that 
his right knee disorder had an onset date in 1968 when he 
fell from a truck and that such disorder has progressively 
worsened over the years.  At the time of the May 2007 VA 
examination, the Veteran was diagnosed with mild osteopenia 
and degenerative joint disease of the knees by X-ray, and 
partial tear of the inferior patellar tendon with prepatellar 
bursitis and myxoid degeneration of the medial meniscus 
posterior horn with patellar chondromalacia and small areas 
of osteochondritis dissecans involving the lateral and 
femoral condyle medial region of the right knee.  The May 
2007 VA examiner opined that the Veteran's bilateral knee 
disorder was not caused by or the result of or secondary to 
his service-connected herniated nucleous pulposus at L5-S1; 
discogenic disc disease at L5-S1 and facet of L4-5, L5-S1; 
with S1 radiculopathy, and lumbar myositis.

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects current 
diagnoses of mild osteopenia and degenerative joint disease 
of the knees by X-ray, and partial tear of the inferior 
patellar tendon with prepatellar bursitis and myxoid 
degeneration of the medial meniscus posterior horn with 
patellar chondromalacia and small areas of osteochondritis 
dissecans involving the lateral and femoral condyle medial 
region of the right knee.  The Board finds that the new 
evidence documenting current complaints and treatment tends 
to prove a previously unestablished fact necessary to 
substantiate the underlying claims of service connection for 
a right knee disorder.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim.  Accordingly, the claims of entitlement 
to service connection for a right knee disorder is reopened.  

IV.  Laws Relevant to Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf Veteran suffering from a qualifying chronic disability 
that became manifest (A) during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 10 percent 
or more prior to December 31, 2011.  The term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Left Knee Disorder

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested a left knee 
disorder during service, within one year of service, or that 
such disorder is otherwise related to service on a direct or 
presumptive basis.  In this regard, the Veteran's service 
treatment records are negative for complaints, treatment, or 
diagnoses of a left knee disorder.  Additionally, there is no 
evidence that the Veteran manifested arthritis within the 
year following his service separation.  Rather, the Veteran 
has claimed that he currently has a left knee disorder as a 
result of his service-connected back disability.  See 
Robinson v. Shinseki, No. 2008-7095, slip. op. at 12 (Fed. 
Cir. Feb. 25) (claims which have no support in the record 
need not be considered by the Board as the Board is not 
obligated to consider "all possible" substantive theories 
of recovery.  Where a fully developed record is presented to 
the Board with no evidentiary support for a particular theory 
of recovery, there is no reason for the Board to address or 
consider such a theory).

The evidence of record clearly shows that the Veteran has 
current a diagnosis of a left knee disorder.  While VA 
treatment records only show complaints of left knee pain, at 
the Veteran's May 2007 VA examination, he was diagnosed with 
mild osteopenia and degenerative joint disease of the knees 
by X-ray, and mild chondromalacia with myxoid degeneration of 
the medial meniscus of the posterior horn of the left knee.

Therefore, the remaining issue is whether the Veteran's left 
knee disorder is secondary to, i.e., was caused or aggravated 
by, his service-connected back disability.  Relevant to this 
inquiry, an opinion was obtained from the May 2007 VA 
examiner.  After reviewing the Veteran's claims file and 
performing a physical examination, the examiner opined that 
the Veteran's bilateral knee disorder was not caused by or 
the result of or secondary to his service-connected herniated 
nucleous pulposus at L5-S1; discogenic disc disease at L5-S1 
and facet of L4-5, L5-S1; with S1 radiculopathy; and lumbar 
myositis.  The examiner noted that, in terms of disability 
purposes, the knees and lumbar spine are in far different 
anatomical areas with different bony structures and nerve 
supplies. 

Therefore, the evidence of a nexus or link between the 
Veteran's left knee disorder and his service-connected back 
disability is limited to his own statements.  While the 
Veteran is competent to testify as to observable 
symptomatology of an injury or illness, such as knee pain, he 
is not competent or qualified, as a layperson, to render an 
opinion concerning medical causation.  Barr, supra; Layno, 
supra; Espiritu, supra.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones, 
supra; Espiritu, supra.  Absent competent evidence of a 
causal nexus between the Veteran's left knee disorder and his 
service-connected back disability, he is not entitled to 
service connection for such disorder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a left knee disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

A rating in excess of 40 percent for service-connected 
herniated nucleous pulposus at L5-S1; discogenic disc disease 
at L5-S1 and facet of L4-5, L5-S1; with S1 radiculopathy; and 
lumbar myositis is denied.

A separate 10 percent rating for left lumbar radiculopathy, 
and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for gastritis, hiatal hernia, and GERD, secondary to service-
connected back disability, is denied. 

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for fatigue, claimed as an undiagnosed illness, is denied. 

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
right knee disorder is granted.

Service connection for a left knee disorder, as secondary to 
service-connected back disability, is denied.


REMAND

The Board finds that the merits of the Veteran's reopened 
claim of entitlement to service connection for a right knee 
disorder must be remanded so as to provide him with an 
examination in order to determine the current nature and 
etiology of his right knee disorder and obtained any 
outstanding service personnel records pertinent to his 
service in the Army National Guard.    

As indicated previously, there is evidence that the Veteran 
was treated for a right knee strain in September 1982 and 
abrasion of the right knee in June 1976 while serving with 
the Army National Guard.  Additionally, he has current right 
knee diagnoses of mild osteopenia, degenerative joint 
disease, and partial tear of the inferior patellar tendon 
with prepatellar bursitis and myxoid degeneration of the 
medial meniscus posterior horn with patellar chondromalacia 
and small areas of osteochondritis dissecans involving the 
lateral and femoral condyle medial region.
While the May 2007 VA examiner offered an opinion regarding 
whether the Veteran's current right knee disorder was 
secondary to his service-connected back disability, an 
opinion addressing whether the Veteran's right knee disorder 
is directly related to his active duty for training in the 
Army National Guard or, if any disorder preexisted his active 
duty period with the Army from 1990 to 1991, whether it was 
aggravated by such service, or was otherwise incurred during 
his Army service.  Therefore, the Board finds that it is 
necessary to provide the Veteran with an examination in order 
to determine the current nature and etiology of his right 
knee disorder.

Additionally, while the claims file contains the Veteran's 
service treatment records from his active duty for training 
with the Army National Guard and active duty with the Army, 
there is no record of the Veteran's service dates with the 
Army National Guard.  While on remand, any outstanding 
service personnel records pertinent to his service in the 
Army National Guard should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General of the Puerto Rico National 
Guard to request the service personnel 
records for this Veteran. The dates of 
Army National Guard service, to include 
all periods of active duty, active duty 
for training, and inactive duty 
training, must be verified. Attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

2.  The Veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and etiology of 
his current right knee disorder.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
be reviewed by the examiner.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should 
identify each currently diagnosed right 
knee disorder.  Thereafter, the 
examiner should offer an opinion on the 
following questions:

(A) Is it likely, unlikely, or at least 
as likely as not that a right knee 
disorder is causally related to the 
Veteran's treatment for a right knee 
strain in September 1982 and/or an 
abrasion of the right knee in June 1976 
while serving with the Army National 
Guard or is otherwise the result of an 
injury or disease during his active 
duty for training service with the Army 
National Guard?

(B) Did a right knee disorder preexist 
the Veteran's entry to active duty 
service with the Army in September 
1990?

If so, based on a review of the 
records, did any preexisting right knee 
disorder undergo an increase in the 
underlying pathology during service, 
i.e., was aggravated during service?

If there was an increase in severity of 
a right knee disorder during service, 
was that increase due to the natural 
progress of the disease?

If the examiner determines that a right 
knee disorder did not preexist service 
the Veteran's entry to active duty 
service with the Army in September 
1990, is it likely, unlikely, or at 
least as likely as not that any current 
right knee disorder was incurred during 
active service?

(C) Did the Veteran manifest arthritis 
to a degree within one year from his 
service discharge in April 1991 and, if 
so, what were the manifestations of 
that disorder?  

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


